Citation Nr: 1408941	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for hearing loss of the right ear, hearing loss of the left ear, tinnitus, a left shoulder condition claimed as residuals of a left upper arm and shoulder fracture, and a neck condition.

A June 2008 treatment record from the Veteran's private physician, Dr. E. M., indicates that the Veteran has a left elbow disability that may be related to his military service and or the left shoulder disability granted service connection herein.  Thus, the issue of entitlement to service connection for a left elbow disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  The competent evidence of record does not establish that the Veteran currently has a right ear hearing loss disability for VA purposes.

2.  The preponderance of the evidence fails to establish that Veteran's current left ear hearing loss is the result of a disease or injury during his active duty service, including in-service noise exposure.

3.  The preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.

4.  The Veteran's currently diagnosed left shoulder disability is as likely as not the result of his active duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  A left shoulder disability was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With respect to the Veteran's left shoulder claim, this claim has been granted.  Any error related to the duties to notify and assist is moot for this claim.  

With respect to the remaining claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  The Veteran has not identified any relevant private or other treatment records that he believed were relevant to his claims or that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the nature and etiology of his claimed audiological disabilities in August 2009.  The examination involved a review of the claims file, a thorough examination of the Veteran including the appropriate audiometric testing, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As discussed below, the Board is aware that the VA examiner's left ear hearing loss opinion relies, at least in part, on the Veteran's normal separation audiogram and that the United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that he experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in this case, there is no medical or lay evidence indicating that the Veteran experienced any in-service decrease in hearing acuity.  As such, the examiner's opinion is sufficient to decide the left ear hearing loss claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Right Ear Hearing Loss 

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A review of the medical evidence of record does not show the Veteran has a current hearing loss disability for VA purposes in the right ear.  Specifically, the current medical evidence only includes a single audiogram from the August 2009 VA examination.  At that time, audiometric testing results from the right ear did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies.  Additionally, the reported Maryland CNC Test score of 100 percent for the right ear does not meet the VA definition of a hearing loss disability.  These values simply do not meet the VA definition of a hearing loss disability.  As the Veteran has not submitted any other private or VA audiograms, the evidence is negative for any audiometric testing to show hearing loss for VA purposes in the right ear.  Without such evidence, service connection for right ear hearing loss cannot be granted.  See Shedden/Caluza, supra.

The Board has also considered the Veteran's contentions that he has right ear hearing loss that rises to the level of a disability for VA purposes.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.  His assertions are therefore not competent evidence of a diagnosis of right ear hearing loss for VA purposes.

Accordingly, the Board finds that the claim of entitlement to service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Left Ear Hearing Loss and Tinnitus

A review of the medical evidence reflects that the Veteran has been diagnosed with left ear hearing loss, as defined by VA regulations, and tinnitus.  38 C.F.R. § 3.385 (2013); see VA examination report, August 2009.  The first element of Shedden/Caluza is met for both of these claims.

A review of the service treatment records is negative for any findings of hearing loss or tinnitus in service, and the Veteran does not claim such in-service symptoms.  Rather, he claims that he was exposed to noise while serving as a voice interceptor operator.  Such duties are consistent with use of headphones and exposure to noise.  Although it is not clear that such exposure would be to excessively loud noise, the Board will afford the Veteran the full benefit of the doubt and concede in-service noise exposure.  The second element of Shedden/Caluza is also met for both claims.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current left ear hearing loss disability and/or tinnitus.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his bilateral hearing loss in August 2009.  The examiner noted his reports of in-service noise exposure and normal separation audiogram, as well as his denial of post-service noise exposure and reported onset of tinnitus symptoms 30 years prior.  She concluded that his left ear hearing loss and tinnitus were not related to in-service noise exposure because he had no complaints of tinnitus and his hearing was normal at separation, based on both his audiometric testing results and his subjective reporting.  In the absence of any evidence showing in-service complaints of hearing loss or tinnitus, she was unable to provide a positive nexus opinion.

The August 2009 VA examination is the only medical evidence regarding the Veteran's left ear hearing loss and tinnitus.  

The only other evidence that purports to link the Veteran's current hearing loss to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, current left ear hearing loss and tinnitus), he is not able to provide competent evidence as to the etiology of his hearing loss or tinnitus.  Providing such an opinion requires medical expertise in the causes of hearing loss in the context of in-service noise exposure with normal hearing at separation.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Tinnitus is not one of the listed chronic diseases.  Further, the Veteran has not reported tinnitus since service, only since approximately the 1980s, over a decade after his separation from service.  See VA examination report, August 2009.  Although hearing loss (an organic disease of the nervous system) is one of the listed chronic diseases, the Veteran also has not claimed that he has experienced symptoms of hearing loss since service.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claims of entitlement to service connection for left ear hearing loss and tinnitus must, therefore, be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

Left Shoulder

A June 2008 private treatment record from Dr. E. M. diagnosed the Veteran with post fracture osteoarthrosis of the left glenohumeral and AC joint, a slightly malunited but healed fracture of the left midshaft humerus resulting in some shortening of the musculature and secondary contracture of the shoulder and arm muscles, and a previously undiagnosed, displaced, impacted fracture of the distal clavicle resulting in shortening of the clavicle.  The Veteran's service treatment records show in-service treatment for a fracture of the left humerus.  The first and second elements of Shedden/Caluza are met for the left shoulder claim.

With respect to the remaining element (a medical nexus), the June 2008 treatment record from Dr. E. M. concluded that the Veteran's left shoulder disability was the result of his in-service trauma/humerus fracture, providing a competent medical nexus between the Veteran's current left shoulder disability and his military service.

The Board notes that a December 2009 VA addendum opinion concluded that the Veteran's left shoulder condition was not related to service.  However, the opinion was obtained prior to the submission of Dr. E. M.'s treatment record and opinion and failed to consider it or address the findings of muscle contracture and a possible clavicle fracture at the time of the in-service injury.  As such, the Board does not find this opinion sufficient to rebut the VA examiner's positive opinion.

Thus, affording the Veteran the full benefit of the doubt, the Board finds that the June 2008 private treatment record supports a finding of service connection for his left shoulder disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).




ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left shoulder disability is granted.


REMAND

The Veteran was afforded a VA examination to determine the etiology of his cervical spine disability in September 2009.  The examiner concluded that the Veteran's cervical spine disability was not the result of his left midshaft humerus fracture, noting that aging plays a significant role in causing cervical degenerative changes.  However, the examiner failed to provide an opinion on secondary aggravation or to discuss whether muscle contractures from the left shoulder and upper extremity could have caused or aggravated his cervical spine disability.  Further, the examiner failed to provide an opinion on whether the Veteran's neck disability was directly caused by his in-service accident, as suggested by Dr. E. M. in his June 2008 treatment record.  As such, the claim must be remanded for an addendum opinion.  See Barr, supra; see also 38 C.F.R. § 3.310(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, the Veteran's claims file should be provided to an appropriate examiner for review.  The Veteran may be called for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cervical spine disability was caused or aggravated (made worse) by his military service and/or service-connected left shoulder disability.  The examiner should specifically address the June 2008 private treatment record describing the Veteran's cervical spondylosis as "post impact" and "posttraumatic" and linking it to his left shoulder contractures. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


